Case 1:19-cr-00015-SPW Document 52 Filed 07/10/20 Page 1 of 1

IN THE UNITED STATES COURTS
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, CR-19-015-BLG-SPW
Plaintiff, ORDER EXCLUDING
SPECTATORS DURING JURY
VS. SELECTION
JACK PRESTON COVERSUP,
Defendant.

 

 

Due to COVID-19 restrictions, the Court is unable to provide proper social
distancing for any spectators during jury selection on July 13, 2020.
Accordingly, IT IS HEREBY ORDERED spectators will be excluded from

jury selection on July 13, 2020. Spectators will be permitted into the courthouse
once the jury trial begins.

A
DATED this _“@_ of July, 2020.

A

fl
éf 4
of

iC gE 9 f «LM ME be
a
Susan P. Watters
United States District Judge

 

 
